PER CURIAM.
We reverse and remand for the trial court to correct appellant’s sentence for burglary of a structure. The court imposed a split sentence of 28.2 months in prison followed by five years on probation. The statutory maximum for burglary of a structure is five years. §§ 775.082(3)(d), 810.02(4)(a), Fla. Stat. (1995). The trial court had no authority to extend the probationary period of appellant’s sentence beyond the statutory maximum sentence. Colon v. State, 660 So.2d 373 (Fla. 4th DCA 1995); Klibe v. State, 569 So.2d 943 (Fla. 4th DCA 1990). On remand, the trial court shall reduce appellant’s sentence to a probationary period of 31.8 months.
REVERSED and REMANDED.
GLICKSTEIN, DELL and PARIENTE, JJ., concur.